Citation Nr: 1745451	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  08-23 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic disorder (PTSD), based upon substitution.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), based upon substitution.  

3.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to October 1967.  He died in August 2015.  The appellant is his surviving spouse.  

For claimants who died on or after October 10, 2008, (as is the case here), the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C.A. § 5121A (West 2014), which permits an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  

As a result of the Veteran's death, the Board, in September 2015, dismissed the Veteran's claim for an initial rating in excess of 30 percent for PTSD and for a TDIU.  In January 2016, the RO informed the appellant that she was accepted as an eligible substitute claimant for the Veteran with regard to the appeal pending at the time of his death.  See 38 U.C.C.A. § 5121A (West 2014). The case was returned to the Board.  

Prior to the Veteran's death and the current substitution of the appellant, a Travel Board hearing was held in April 2010 before the undersigned Veterans Law Judge (VLJ).  The issue on appeal was entitlement to an initial rating in excess of 30 percent for PTSD.  A copy of the transcript of that hearing is of record.  In October 2010, the Board denied entitlement to an initial rating in excess of 30 percent for PTSD.  The Veteran appealed the case to the United States Court of Appeals for Veteran's Claims (Court).  A memorandum decision was rendered in February 2012, vacating the Board's October 2010 decision, and remanding the initial rating claim to the Board for further consideration and instructions consistent with the memorandum decision.  

In a February 2012 rating decision, the claim for a TDIU was denied.  In January 2013, the Board remanded the claim for an initial rating in excess of 30 percent for PTSD for additional development.  Subsequently, as evidenced by a statement of the case (SOC) dated in September 2013, and supplemental statements of the case (SSOCs) dated in September 2013, April 2014, and February 2015, both claims continued to be denied.  

It is also noted that the Veteran's original claim for TDIU was filed in July 2007 and, as reported above, the initial claim was denied in February 2012.  A timely notice of disagreement (NOD) was filed as to that issue. Subsequently, during the appeal process, the RO increased and separated the Veteran's acne rating in a November 2014 rating decision.  Prior to that rating decision, the Veteran's acne of the face, chest, and back was rated as 30 percent disabling.  The separate acne ratings established upon rating decision in November 2014 resulted in a 50 percent disability rating for acne of the face, a 30 percent rating for back acne, and a 10 percent rating for acne of the chest.  The combined rating of the Veteran's disabilities was 50 percent prior to this rating decision and 80 percent therefrom.  The 80 percent rating was effective from February 13, 2014.  

By rating decision of January 2016, service connection for the cause of the Veteran's death was denied.  This claim was appropriately appealed and is now before the Board.  In April 2016, the Board denied the issues of entitlement to an initial rating in excess of 30 percent for PTSD, based upon substitution, and entitlement to TDIU, based upon substitution.  The appellant appealed these issues to the Court and in April 2017, a Joint Motion for Remand was issued, vacating the Board's April 2016 decision, and remanding the initial rating claim and the TDIU claim, both based upon substitution, to the Board for further consideration and instructions consistent with the Joint Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

As indicated above, service connection for the cause of the Veteran's death has been denied.  Prior to the Veteran's death, while processing his initial increased rating claim for PTSD and his TDIU claim, a July 2014 medical statement from a private psychologist indicated that the Veteran reported to her his intent of suicidal ideation characterized by his potential for driving his vehicle into a roadside object.  The Veteran's death certificate later indicated that the cause of his death was due to blunt impact injury to the head, secondary to the Veteran being an unhelmented motorcycle driver who struck a tree.  The decision indicated that the Veteran died from an accident.  Although the death of the Veteran reportedly occurred in minutes following the injury, and no hospital reports are associated with his cause of death, accident reports may be available in connection with this claim.  Any accident reports should be sought and associated with the Veterans Benefits Management System (VBMS) claims file.  

As to the initial increased rating claim, based upon substitution, and the Veteran's subsequent TDIU claim, based upon substitution, further development is indicated.  The January 2013 Board remand requested, in pertinent part, that the Veteran's United States Postal Service (USPS) employment records be obtained from the Office of Personnel Management (OPM).  While it appears that some records pertinent to the Veteran's employment have been obtained, the complete records are important with regard to his USPS employment history, to include his retirement from USPS service.  These records should be sought from OPM in connection with the claims of initial increased rating, based upon substitution, and TDIU, based upon substitution.  Notification should be provided if these records cannot be obtained and further search is futile.  

It is also important to note that the information sought in connection with the claim for service connection for the cause of the Veteran's death, is inextricably intertwined with the issues of an initial increased rating claim, based upon substitution, and the TDIU claim, based upon substitution claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  If the Veteran's cause of death is found to be service connected, this could have a bearing on the degree of severity of PTSD and whether the Veteran was unemployable due to his PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining an appropriate, completed release of information form from the appellant, the AOJ shall contact the Bradford, New Hampshire, police department or the appropriate police depository to obtain the accident report of August 2015 related to the Veteran's motorcycle accident that resulted in his death.  If those records, to include the records of any referenced medical treatment/services, cannot be obtained, a Formal Finding of Unavailability should be associated with the claims file.  The AOJ shall appropriately notify the appellant and (a) identify the specific records that are unobtainable; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken.  Afford the appellant and her attorney a reasonable opportunity to respond.

2.  After obtaining an appropriate, completed release of information form from the appellant, the AOJ shall attempt to obtain and associate with the VBMS file all available USPS employment and retirement records from the OPM, from the date of the Veteran's hire through his retirement in November 2002.  If those records cannot be obtained, a Formal Finding of Unavailability should be associated with the claims file.  The AOJ shall appropriately notify the appellant and (a) identify the specific records that are unobtainable; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the initial increased rating claim based upon substitution and TDIU based upon substitution claim.  Afford the appellant a reasonable opportunity to respond and submit evidence from OPM.  All effort to obtain these records must be made and if not located, that the records are not available or do not exist and that any further search would be futile.  

3.  Thereafter, and following any additional development deemed warranted, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the appellant and her attorney shall be provided a supplemental statement of the case (SSOC) and given the opportunity to respond.  The case should be returned to the Board for appellate consideration of the issues on appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

